Citation Nr: 1520721	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's case is now with the RO in New Orleans, Louisiana.

During the course of the appeal, in an April 2013 rating decision, the RO increased the Veteran's disability rating for his PTSD, assigning a 50 percent rating effective August 16, 2010.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for PTSD, the issue remains in appellate status.

The Veteran originally requested a Board hearing, but subsequently cancelled this request.  There is no pending request for a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.




CONCLUSION OF LAW

The criteria for a disability rating for service-connected PTSD in excess of 50 percent have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in a September 2010 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claims.

The Veteran was also afforded VA examinations in November 2010 and July 2013.  Taken together, the VA examinations are a sufficient basis on which to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

II.  Increased Rating for PTSD

The Veteran was awarded a 30 percent disability rating in a June 2011 rating decision, effective from August 16, 2010.  In April 2013, the RO increased the rating assigned for PTSD from 30 percent to 50 percent effective August 16, 2010.  The issue now before the Board is the question of whether a rating in excess of 50 percent is assignable for PTSD during the period on appeal.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of PTSD.
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran appealed the initial rating assigned for his PTSD, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD is currently evaluated as 50 percent disabling from August 16, 2010 under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record consists of VA treatment records and lay statements from the Veteran.  Following a review of the relevant evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD for the period on appeal.

A review of the Veteran's VA treatment records reflects that he has been receiving ongoing treatment for anxiety.  Medications have been prescribed for treatment.  The Veteran also recently reported symptoms of depression, for which he was also prescribed medication.  See February 2013 VA primary care note.

In November 2010, the Veteran was afforded a VA examination where he was noted to have a diagnosis of PTSD.  At the examination, the Veteran reported that he received no treatment for his mental health condition.  He reported having problems with irritability and angry outbursts.  He stated he felt "very emotionally detached," adding that the last 20 years he and his first wife were platonic.  He also reported being "shut down" around his second wife.  The Veteran stated he had a few close friends but did not spend time with them.  He stated that he only socialized with family and spends most of the time with his wife.  He reported that he played golf for 50 years, but can no longer play physically.  He did things around the house, did things on the computer, and walks for exercise.  He denied a history of suicide attempts, violence/assaultiveness.  

Upon examination, the Veteran appeared clean and appropriately dressed.  His psychomotor activity, speech, thought process and thought content were all unremarkable.  His affect was constricted.  His mood was anxious and depressed.  The examiner stated there were no delusions.  As for the Veteran's judgment, the examiner stated he understands the outcome of his behavior.  His intelligence was average.  The Veteran was noted to have an understanding that he had a problem.  The Veteran stated he sleeps just a few hours per night with frequent awakenings.  He has daytime fatigue and takes naps during the day.  He did not show any signs of hallucinations, did not have inappropriate behavior or obsessive/ritualistic behavior.  The Veteran reported "rarely" experiencing panic attacks.  The Veteran denied having homicidal thoughts, but did state he had suicidal thoughts without intent.  He was noted to frequently be irritable, but did not lose his temper.  He was able to maintain minimum personal hygiene.  His remote, recent and immediate memory was each found to be normal.  

The examiner noted that the Veteran took the PTSD Checklist for Military Personnel, and his score was a 57.  The score was above the suggested cutoff for PTSD.  The degree of severity of PTSD symptoms based on psychometric data was noted to be mild.  The VA examiner assigned the Veteran a GAF score of 58 and stated the Veteran had been moderately impaired in areas of social, personal and occupational functioning by symptoms of PTSD.

In July 2013, the Veteran was afforded a second VA examination where he was again noted to have a diagnosis of PTSD.  He was assigned a GAF score of 55, and the examiner stated the Veteran was moderately impaired in areas of social, personal and occupational functioning by his symptoms of PTSD.  The examiner stated that the Veteran's level of impairment with regard to his mental health diagnosis could best be summarized as occupational and social impairment with reduced reliability and productivity.  Further, the VA examiner stated that the Veteran's current level of occupational and social impairment was primarily attributable to his PTSD diagnosis.  Although his sleep difficulties and irritability could be attributable to a diagnosed traumatic brain injury (TBI), these symptoms did not start until after the Veteran's military deployments.  Thus, the examiner stated the symptoms are most likely a result of PTSD.

At his examination, the Veteran reported that he divorced his second wife in March 2012, and he attributed the divorce to his PTSD symptoms.  He stated he was not dating, but lived alone with a caregiver who stays with him overnight because of heart problems.  He denied receiving any mental health treatment since his last VA examination.  The veteran was neatly groomed with adequate hygiene.  He ambulated with a walker.  His behavior was appropriate.  He established rapport
Easily with the examiner.  He was alert and oriented to time, place, person, and situation.  He reported problems with his short-term memory, particularly "recent memories" for names of people, places, streets, and "little things."  He denied any long-term memory loss or impairment.  He denied any significant cognitive problems.  His affect was appropriate.  He reported a "fair" mood.  His speech was generally normal with regard to production, volume, content, and clarity.  There was no impairment in thought process or communication.  He reported that he thought he saw someone ("a speckled form") standing in "the other room" in his house during "the past week," but then "it just disappeared."  There were no delusions or overt psychosis present.  He is able to maintain personal hygiene and activities of daily living.  

The VA examiner noted symptoms that include anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and difficulty adapting to stressful situations, including work or a worklike setting.  The Veteran reported having an occasional depressed mood.  He has had recent changes in his appetite over the last six weeks due to trouble with his stomach.  The Veteran denied current suicidal ideation, intent, or plans.  He denied experiencing panic attacks, excessive worry, obsessions or compulsions.  The examiner noted that the Veteran was competent to manage his own financial affairs.

The medical evidence during this period does not reflect that the Veteran has experienced obsessional rituals which interfere with his routine activities.  Similarly, his speech has not been found to be intermittently illogical, obscure, or irrelevant during the period on appeal.  While the Veteran noted experiencing some panic attacks during his November 2010 VA examination, the evidence of record does not reflect that his panic attacks were near-continuous.  Further, while the Veteran endorsed some symptoms of depression during the period on appeal, and he noted experiencing suicidal thoughts during his November 2010 VA examination.  However, the evidence of record does not show that his depression symptoms affected his ability to function independently, appropriately and effectively.  The record reflects that the Veteran lives alone with a caregiver who assists him with some of his daily activities.  The record also shows that the Veteran is capable of managing his own finances.  While the Veteran acknowledged experiencing irritability, the evidence also does not demonstrate that this irritability was unprovoked or that it was associated with any periods of violence.  The Veteran did not show any spatial disorientation at either of his two VA examinations.  He did not neglect his own personal appearance or hygiene. 

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 50 percent rating.  An evaluation in excess of 50 percent is not warranted.  38 C.F.R. § 4.7.

When considering the Veteran's symptoms in total, the Board finds that they do not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, the Board finds both the November 2010 and the July 2013 VA examiner opinions to be particularly probative, as their final assessments of the level of occupational and social impairment experienced by the Veteran took into account the examination of the Veteran, his reported symptoms, and his past medical history.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the 50 percent disability rating.

As to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the evidence in this case shows that the Veteran was granted TDIU benefits in a May 2014 rating decision.  Therefore, further consideration of TDIU is not warranted in this case.

In sum, the Board finds that a rating in excess of 50 percent for PTSD for the period on appeal is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.  38 U.S.C.A. § 5107.


ORDER

A disability rating in excess of 50 percent for PTSD is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


